Citation Nr: 1040962	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence had been presented to reopen a 
claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied the benefit sought on appeal.

Entitlement to service connection for a nervous disorder was most 
recently denied in a February 1994 rating decision.  That 
decision is final in the absence of a perfected appeal.  38 
U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO action, 
the current claim may be considered on the merits only if new and 
material evidence has been submitted since that February 1994 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

This matter was previously before the Board and adjudicated in a 
decision dated in July 2009.  In that decision, the Board held 
that new and material evidence had not been received to reopen 
the claim of entitlement to service connection for psychiatric 
disability now characterized as schizophrenia.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in February 2010, the 
Court granted a joint motion of the parties and remanded this 
matter to the Board for compliance with the instructions in the 
joint motion.

The Board notes that the Veteran, through his attorney, submitted 
additional argument and records in September 2010, accompanied by 
a waiver of consideration of that evidence by the originating 
agency.  A remand for initial consideration of the evidence by 
the originating agency is therefore not necessary.


FINDINGS OF FACT

1.  A February 1994 rating decision denied entitlement to service 
connection for an acquired psychiatric disorder, described as a 
nervous condition.  In absence of a timely appeal, that decision 
is final.

2.  The evidence submitted since the February 1994 rating 
decision, by itself, and when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
psychiatric disability now characterized as schizophrenia, and 
raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether schizophrenia 
began during or is otherwise related to service and specifically 
as to whether schizophrenia manifested to a compensable degree 
within one year following discharge from active duty.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision, which denied service 
connection for an acquired psychiatric disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Schizophrenia was presumptively incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.384 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided sufficient notice, to include notice pertaining to 
the disability-rating and effective-date elements of his claims.  
In addition, the evidence currently of record is sufficient to 
establish that new and material evidence has been presented, as 
well as his entitlement to service connection for schizophrenia.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 
(2010).

Legal Criteria

a.  New and material evidence

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A.  § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

b. Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The term 
"psychosis" includes schizophrenia.  See 38 C.F.R. § 3.384.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).

Analysis

a.  New and material evidence

In a February 1994 rating decision, entitlement to service 
connection for psychiatric disability was denied.  The RO held 
that new and material evidence had not been presented to reopen 
the claim previously denied by the Board in July 1982.  The basis 
of the Board denial, and the continued denial by the RO in 1994, 
was that there was no showing of a psychiatric disability in 
service and the current records failed to show a psychiatric 
disability that could be related to service.  The Veteran did not 
perfect an appeal.  Hence, the February 1994 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In October 
2002, the Veteran requested to reopen his claim.

Evidence of record at the time of the February 1994 decision 
included service treatment records, select personnel records, 
statements provided by the Veteran, and VA medical records.  VA 
treatment records overwhelmingly showed treatment for substance 
abuse.  The Veteran reported in a 1981 statement that he was 
disturbed by events in service and tried to hang himself shortly 
after service separation.  He alleged that he reported having no 
problems in his separation examination report in order to quickly 
get out of the service, and get care for his problems at home.

Evidence received since the final February 1994 decision includes 
VA records, which show continued treatment for substance abuse 
along with a diagnosis of schizophrenia beginning in September 
2003.  In addition, a record from Caritas Carney Hospital 
received in July 2010, shows treatment for an attempted suicide 
by hanging in July 1980.  This record reflects that the Veteran 
attempted to hang himself.  He reported to medical personnel that 
he had not been able to get work since service discharge in March 
1980.  He reported being discharged from the service due to 
"trouble with a sergeant."  He was tearful during the interview 
and denied plans to hang himself but in the past had considered 
other means such as guns and substance abuse.  He reported that 
he had just moved out of an apartment due to non-payment.  He had 
been unable to get his GED.  Mental status examination revealed 
thought content to be very obsessional and self referential.  The 
assessment/diagnosis was psychotic depression.  Suicide 
precautions were taken and the Veteran was subsequently 
transferred to the Boston VA Medical Center.  

Also of record, submitted by the Veteran's attorney, is a 
psychological evaluation authored by psychologist Jonathan 
Mangold, Ph.D., dated in March 2010.  This evaluation contains 
Dr. Mangold's opinion that the Veteran's documented disciplinary 
difficulties in service represented the prodromal phase of 
schizophrenia, and that the Veteran became floridly psychotic 
within months of discharge from service, as documented by the 
suicide attempt and associated behaviors in July 1980.  Dr. 
Mangold opined that the appellant continued to suffer from 
schizophrenia, a form of psychosis.  

This evidence is new as it was not previously considered.  The 
Board also finds this evidence material in that it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  That is, it suggests a causal 
relationship between a currently confirmed diagnosis of 
schizophrenia, and service.  Accordingly, the claim is reopened.

b. Service connection

The Veteran contends that service connection for schizophrenia is 
warranted.  He essentially argues that he had symptoms of 
schizophrenia during service representing the onset of 
disability.  He also urges that the aforementioned suicide 
attempt in July 1980 represents a florid episode of 
schizophrenia, and the condition has been ongoing since that 
time.  

Service personnel records reflect that the Veteran encountered 
disciplinary problems during his relatively short period of 
service.  He was discharged after eight months of a three year 
enlistment under honorable conditions under an expeditious 
discharge program.  The personnel record is replete with 
reference to the Veteran's disorderly conduct and inappropriate 
military bearing.  In a February 1980 counseling report he was 
quoted as saying his oath of enlistment and the Army meant 
nothing to him.  He was told to shape up or face the 
consequences.  He was recommended for a Chapter 5 discharge based 
on his disciplinary problems as evidenced by his two article 
15's.  He was discharged the following month.  His service 
treatment records show no complaints or findings of mental health 
problems.  

Thereafter, the Veteran was hospitalized at Carney Hospital and 
then VA Medical Center Boston for the July 1980 suicide attempt.  
He filed his original claim in August 1980.  VA examination in 
December 1980 revealed the examiner's opinion that the Veteran 
was contented in his post-service life.  The Veteran reported he 
had been harassed by a sergeant in service.  The examiner felt it 
would not be fair to label the Veteran with a character disorder 
based on this one examination.  Thus, the diagnosis was no 
neuropsychiatric disease.  

The Veteran stated in October 1981 that he had told examiners in 
service that he was well in order to get out of service quickly.  
He tried to commit suicide in July 1980 because his nerves were 
'acting up.'  

From April 1987 through July 1993, the Veteran had multiple VA 
hospitalizations for substance and alcohol abuse.  

Lay statements from the Veteran's sister, uncle, mother and 
employer are dated from July to November 2002.  These allege that 
the Veteran's behavior dramatically worsened immediately upon his 
discharge from service.  They attested to his bizarre behaviors 
such as talking to an imaginary person and other unusual 
behaviors.  He was described as eating dog food, running through 
the woods at night, not knowing where he was when he awakened, 
sleeping in dumpsters, and being disorderly and dangerous.

VA treatment records include diagnoses of schizophrenia dating 
from September 2003.  

The Veteran was afforded a VA examination in December 2008.  The 
Veteran reported the aforementioned history.  The examining 
psychologist reviewed the claims folder and examined the Veteran.  
The diagnosis was schizophrenia, paranoid type.  The examiner 
opined that the duration of the illness was 25 years or so.  In 
an addendum dated in January 2009, the examiner opined that the 
Veteran's schizophrenia was less likely than not caused or 
exacerbated by military service.  In support of this opinion, the 
examiner noted that Veteran had not been diagnosed with any 
psychiatric disorder during service and was not diagnosed upon 
discharge.  The examiner noted the post service suicide attempt 
and observed that there was nothing in the record at the time to 
indicate that this was service related.  

In his March 2010 evaluation, Dr. Mangold sets forth a detailed 
review of the previously discussed evidence.  He disagreed with 
the November 2009 VA opinion, noting that everything he read with 
the exception of the December 1980 VA examination report, 
described the Veteran as floridly psychotic when he was 
discharged from the Army to the present time.  He observed that 
the lay descriptions of the Veteran's family and employers 
supported this position.  He noted that since discharge the 
Veteran has manifested poor functioning, a gross impairment of 
thought processes and communications, persistent delusions and 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting himself or others, and intermittent inability to 
perform activities of daily living.  He opined that the Veteran's 
disciplinary problems in service were because he was in the 
prodromal phase of schizophrenia, that he became floridly 
psychotic within months after discharge and continues to suffer 
schizophrenia at present.  

With respect to whether there is a valid diagnosis of 
schizophrenia linked to service or to the presumptive period 
following service, the Board notes that there are two opinions of 
record regarding the etiology of the Veteran's schizophrenia.  
While the VA examiner concluded that the Veteran's condition was 
not related to service, the private examiner found that the 
Veteran had schizophrenia linked to service.  The Board finds 
both of these examinations to be thorough and well-supported with 
reference to the record.  The Board does note however that, even 
in her negative opinion, the VA examiner suggested that the first 
manifestation of schizophrenia was the July 1980 suicide attempt.  
This event was within a year of service, and is thus supportive 
of service connection on a presumptive basis.  Additionally, 
although the VA examiner found nothing in the record to suggest 
the July 1980 suicide attempt was service-related, the Carney 
Hospital record, obtained after the report was written, shows 
that the Veteran reported concerns as to having been harassed by 
a sergeant and an inability to work since service.  In the 
Board's opinion, the medical opinion evidence supportive of the 
claim is at least in equipoise with that against the claim.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of schizophrenia and credible medical 
opinion evidence that the disability was compensably disabling 
within a year of separation from service.  As such, the Board 
will presume that schizophrenia was incurred in-service.  
Accordingly, the Board concludes that entitlement to service 
connection for schizophrenia is warranted.




ORDER

New and material evidence has been presented and the claim of 
entitlement to service connection for schizophrenia is reopened.  

Entitlement to service connection for schizophrenia is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


